Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “one” should be “on.”  Appropriate correction is required.
	Note:  Claim 24 appears to be a substantial duplicate of claim 1, despite a slight difference in wording, and may be subject to an objection in the future if found allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the dispersion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “providing a second gas diffusion electrode comprising a second catalyst layer deposited on a first gas diffusion layer” in lines 4 and 5.  The term “a first gas diffusion layer” appears to be erroneous as this is already defined in line 3 with reference to a first gas diffusion electrode.  It is submitted that the limitation should be “a second gas diffusion layer.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel (US 20130273453) in view of Osenar et al (US 6946210).
	Regarding claim 16, Dekel is directed to an alkaline fuel cell assembly comprising first and second gas diffusion electrodes that have respective first and second catalyst layers on diffusion layers (Fig. 9, [0014]).  A thin polymer electrolyte membrane is located between the catalyst layers (Fig. 9) to form a “joined area.”  Regarding the limitations in claim 16 that the gas diffusion layers are “coated with” the catalyst layers and the thin membrane is “coated on” at least one catalyst layer, it is submitted that the although the reference does not teach the claimed process limitations (the reference teaches the catalyst layers are coated on the membrane [Example 2]), the patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP §2113.  Similar rationale applies to claim 19, which recites first and second portions of the thin membrane coated on respective catalyst layers during formation.  Regarding claim 17, the joined area between the catalyst layers and the membrane comprises crosslinking chemical bonds (abstract).  
	Further regarding claim 16, the reference teaches that the thickness of the “thin non-ion conducting polymer membrane” is between 10 and 30 microns (claim 4 of reference).  The non-ion conducting membrane is a precursor to the thin ion conducting electrolyte membrane (claim 6 of reference).  Regarding claim 16, the claimed range of thickness of this membrane is “at most 30 microns.”   In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (In re Wertheim, 191USPQ 90; In re Woodruff, 16 USPQ2d 1934).  
	Dekel does not expressly teach a seal for sealing the gas diffusion layers, catalyst layers, and thin membrane from all sides (all sides perpendicular to surfaces thereof) as recited in claims 16 and 20.  
	Osenar et al. is directed to a polymer electrolyte fuel cell assembly that comprises an encapsulating seal along all peripheral edges of all components thereof (abstract).  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the encapsulating seal of Osenar et al. in the fuel cell assembly of Dekel.  At the bottom of column 3 and top of column 4, Osenar et al. disclose a number of advantages of their design.  It would have been obvious to incorporate the encapsulating seal of the reference into the structure of Dekel, to obtain those advantages.  Accordingly, the claimed seal structure would be rendered obvious.  


Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel in view of Osenar et al. as applied to claims 16, 17, 19 and 20 above, and further in view of Thate (US 20100291462).
	Modified Dekel does not expressly teach that at least one of the gas diffusion layers comprises a microporous layer (claim 18), or that the thin electrolyte membrane comprises reinforcing nanoparticles (claim 23).  
	Thate is directed to a fuel cell assembly comprising a polymer electrolyte membrane and respective gas diffusion electrodes.  The thin membrane (ionomer layer) may comprise nanoparticles such as a peroxide catalyst ([0061]).  The gas diffusion electrodes may also comprise a microporous layer ([0083]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use the nanoparticles and microporous layer of Thate et al. in the fuel cell assembly of modified Dekel.  


Claims 1, 2, 4-8, 11, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel in view of Osenar et al. as applied to claims 16, 17, 19 and 20 above, and further in view of Dhar (US 5318863).
	Regarding claims 2 and 25, Dekel teaches an integral crosslinking step that integrates the thin membrane and catalyst layers (abstract).  
	Dekel does not expressly teach a step of depositing respective catalyst layers on the gas diffusion layers (claims 1 and 24) nor the step of depositing a thin membrane (electrolyte membrane) on one or both catalyst layers (claims 1, 4, 24, and 27), nor the subsequent step of joining the electrodes such that the membrane is therebetween (claims 1 and 24). 
	Dhar is directed to a solid polymer electrolyte fuel cell.  The fuel cell electrodes comprise respective backing layers (gas diffusion layers) (14, 16) that are coated with respective catalyst layers (18, 20) that are coated with portions of a “thin membrane” (52, 54) (col. 5, line 23, col. 6, line 8, col. 7, line 3).  The membrane portions are then joined together under heat and pressure (col. 9, line 40). 
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (coating respective catalyst and ionomer layers on diffusion layers, then joining the ionomer layers to form an integrated electrolyte layer) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  The position is taken that the artisan could have formed the assembly of Dekel by any known method provided that such method does not negate the integral crosslinking feature of Dekel.  Therefore, it is submitted that the artisan would have assembled the fuel cell of Dekel according to the method of Dhar, while still providing the necessary crosslinking step required by Dekel after the joining of all layers.  Accordingly, claims 1, 4, 24, and 27 would be rendered obvious.  
	Regarding claim 8, Dekel teaches that the membrane is polymerized prior to having the catalyst layer deposited thereon (that is, an already-polymerized electrolyte membrane is used as a substrate); accordingly the step of depositing a dispersion comprising already-polymerized polymer chains on the catalyst layer (as in modified Dekel above) is fairly suggested. 
	Regarding claim 6, in Example 2, Dekel teaches that a thin surface film is formed on the ionomer prior to catalyst layer deposition.  This thin surface film introduces a phosphine compound or other functional group that facilitates cross linking.  This is submitted to fairly suggest the claimed step of “functionalizing the thin membrane [electrolyte membrane] prior to joining” when applied to the method of modified Dekel.	
	Regarding claim 5, because Dekel does not teach the separate ionomer layers that are subsequently joined, Dekel does not teach that the thin electrolyte membrane [ionomer layer(s)] and the catalyst layer are crosslinked prior to joining the two ionomer layers as claimed.  However, it is submitted that such step would have been obvious based on the disclosure in Example 2 of Dekel.  It would have been obvious to crosslink the individual ionomer layers located on the respective catalyst layers of modified Dekel prior to joining the two ionomer layers, which could then be subject to further crosslinking.  The inventive feature of Dekel is crosslinking across the catalyst-membrane interface; so long as this feature is present, the exact order of method steps is not seen to distinguish over the combination of references.
	Claim 7 recites that the deposition of the membrane comprises depositing a dispersion comprising monomers or functionalized monomers, and polymerizing the monomers or functionalized monomers. Broadly, the reactions described in Example 2 of Dekel can be considered to constitute polymerization of monomers [to achieve a crosslinked product], and similar rationale to that outlined above would apply.  Alternatively, the claimed order of steps is not considered to distinguish over the references, as it is known to deposit polymer layers as monomers and then polymerizing such monomers to achieve the polymer structure required by the application.  


Claims 3, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dekel in view of Osenar et al. and Dhar as applied to claims 1, 2, 4-8, 11, 24, 25, and 27 above, and further in view of Thate et al (US 20100291462). 
	Modified Dekel does not expressly teach that at least one of the gas diffusion layers comprises a microporous layer (claims 3 and 26), or that the thin electrolyte membrane comprises reinforcing nanoparticles (claim 9). 
	Thate is directed to a fuel cell assembly comprising a polymer electrolyte membrane and respective gas diffusion electrodes.   The thin membrane (ionomer layer) may comprise nanoparticles such as a peroxide catalyst ([0061]).  The gas diffusion electrodes may also comprise a microporous layer ([0083]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use the nanoparticles and microporous layer of Thate et al. in the fuel cell assembly of modified Dekel.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
June 3, 2022